ACCEPTED
                                                                                      03-13-00434-CR
                                                                                             4699434
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 3/30/2015 4:35:46 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK




                       THIRD COURT OF APPEALS                         FILED IN
                       FOR THE STATE OF TEXAS                  3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                               3/30/2015 4:35:46 PM
STATE OF TEXAS                                                   JEFFREY D. KYLE
                                                                       Clerk
VS.
                                                     No. 03-13-00434-CR
CAROLYN BARNES


                 MOTION TO WITHDRAW AS COUNSEL

      Mr. Shannon Hooks, attorney of record in the above case, hereby

moves this court to allow counsel to withdraw from representing the

appellant for the following reasons:

      Appellant has filed a civil lawsuit in Travis County, Texas, (Cause no.

D-1-GN-15-000877) naming counsel as one of the defendants. Counsel is

required to respond to the civil petition within 20 days.

      Counsel strongly believes that defending himself in the civil lawsuit

while continuing to represent the appellant in this case will result in

prejudice to both parties in their respective cases. Counsel therefore

requests that this court allow present counsel to withdraw as attorney in this

case, so that new counsel can be appointed to represent the appellant

regarding all future rights of appeal.
      Counsel hereby certifies that he has sent by certified mail and first

class mail to appellant Carolyn Barnes, 419 Indian Trail, Leander, Texas

78641, her last known address, a copy of this Motion along with a letter

informing her of her right to object to the Motion.

                                Respectfully submitted,

                                /s/Shannon Hooks
                                Shannon C. Hooks #24045001
                                Attorney for Appellant
                                6910 Hart Lane #510
                                Austin, Texas 78731

             Certification of Conference with Opposing Counsel

      Counsel hereby certifies that today, March 30, 2015, he has conferred

with attorney John Prezas, of the Williamson County District Attorney‘s

Office regarding this Motion. Mr. Prezas has informed counsel that he has

no objection to counsel’s Motion to Withdraw.


                            Certificate of Service

       I, Shannon Hooks, hereby certify that a true and exact copy of the
foregoing has been sent via mail to the Williamson County Attorney’s office
on this 30th day of March 2015.

                                /s/Shannon Hooks
                                   Shannon Hooks